IN THE COURT OF APPEALS OF IOWA

                                  No. 16-2149
                               Filed April 4, 2018


DEWITT MICHAEL WELLS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel,

Judge.



      The applicant appeals the district court decision denying his request for

postconviction relief on his claim he received an illegal sentence. AFFIRMED.




      Eric D. Tindal of Keegan Farnsworth & Tindal, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Kevin R. Cmelik, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                            2


BOWER, Judge.

         DeWitt Wells appeals the district court decision denying his request for

postconviction relief on his claim he received an illegal sentence. We find Wells

has not shown he received an illegal sentence because his special sentence

constituted cruel and unusual punishment or because Iowa Code section 903B.1

(2009) denied his right to substantive due process. We affirm the district court’s

decision denying Wells’s application for postconviction relief.

         I.       Background Facts & Proceedings

         Wells pled guilty to lascivious acts with a child, in violation of Iowa Code

section 709.8. Wells was sentenced to a term of imprisonment not to exceed ten

years.        The court also determined Wells was subject to a special sentence,

pursuant to section 903B.1. Wells appealed, but his appeal was subsequently

dismissed as frivolous under Iowa Rule of Appellate Procedure 6.1005 by the Iowa

Supreme Court.

         On December 15, 2015, Wells filed an application seeking postconviction

relief on the ground he received an illegal sentence.1 He claimed his special

sentence under section 903B.1 constituted cruel and unusual punishment and

violated his right to due process. The court found Wells’s claims were “contrary to

established Iowa law that is binding on this Court under the doctrine of stare

decisis.” The court determined Wells failed to show he received an illegal sentence

and denied his application for postconviction relief. Wells appealed.


1
  This was Wells’s second application for postconviction relief. In a previous application
he claimed he received ineffective assistance of counsel. We affirmed the district court
decision denying his request for postconviction relief. See Wells v. State, No. 11-0632,
2013 WL 520033, at *1 (Iowa Ct. App. Feb. 13, 2013).
                                          3


       II.    Standard of Review

       An illegal sentence may be challenged at any time. Iowa R. Crim. P.

2.24(5)(a); State v. Bruegger, 773 N.W.2d 862, 869 (Iowa 2009). “We generally

review claims that a sentence is illegal for correction of errors at law; however,

when a claim challenges the constitutionality of a sentence, we review it de novo.”

State v. Lopez, 907 N.W.2d 112, 116 (Iowa 2018).

       III.   Cruel and Unusual

       Wells claimed the special sentence in section 903B.1 is cruel and unusual

because he could be subject to parole for the rest of his life. He states the special

sentence is disproportionate to the crime charged.

       The Iowa Supreme Court has concluded the imposition of a special

sentence of lifetime parole cannot be categorically characterized as cruel and

unusual punishment. State v. Graham, 897 N.W.2d 476, 488 (Iowa 2017) (finding

defendant, a juvenile who had been convicted of third-degree sexual abuse, was

not entitled to relief from the special sentence of lifetime parole on the ground it

was cruel and unusual punishment, noting the parole board might relieve

defendant from parole obligations sometime in the future). In addition, we have

stated, “We conclude that Iowa Code section 903B.1 . . . is not grossly

disproportionate to the gravity of the offenses to which it applies and its imposition

does not constitute cruel and unusual punishment.” State v. Harkins, 786 N.W.2d

498, 507 (Iowa Ct. App. 2009).

       We conclude Wells has not shown he received an illegal sentence on the

ground his special sentence constituted cruel and unusual punishment.
                                           4


       IV.    Due Process

       Wells also claims section 903B.1 violates his substantive due process

rights. He states the statute does not rationally relate to a legitimate government

purpose. Wells states there is not a high rate of recidivism for sexual offenders.

       We apply a rational basis, rather than a strict scrutiny, analysis to this issue.

See State v. Sallis, 786 N.W.2d 508, 514-15 (Iowa Ct. App. 2009); State v.

Jorgensen, 785 N.W.2d 708, 716 (Iowa Ct. App. 2009). “A rational basis standard

requires us to consider whether there is ‘a reasonable fit between the government

interest and the means utilized to advance that interest.’”         See Harkins, 786

N.W.2d at 505 (citation omitted). We have determined “there is a reasonable fit

between the State's interest in protecting its citizens from sex crimes and the

special sentence imposed pursuant to Iowa Code section 903B.1.” Id.; see also

State v. Kingery, 774 N.W.2d 309, 315 (Iowa Ct. App. 2009) (“Because there is a

rational basis for a special sentence imposed pursuant to Iowa Code section

903B.1 and .2, we find there is no merit to Kingery's claim that the provision

violates his substantive due process rights.).

       Wells has not shown he received an illegal sentence because section

903B.1 denies his right to substantive due process. We affirm the district court’s

decision denying Wells’s application for postconviction relief.

       AFFIRMED.